Citation Nr: 9907388	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1972, 
including service in Vietnam from June 1969 to June 1970.

By an April 1985 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.

This matter is before the Board on appeal from an October 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
issues on appeal.  The RO also denied the veteran's claim for 
a disability rating in excess of 10 percent for angioneurotic 
edema.  However, the veteran's Notice of Disagreement and 
Substantive Appeal only addressed his back and PTSD claims.  
Thus, these are the only issues over which the Board 
currently has jurisdiction.  38 C.F.R. §§ 20.201-20.202 
(1998).

The veteran was accorded personal hearings before the RO in 
June 1995 and March 1996.  He was also accorded a 
videoconference hearing before the undersigned Board Member 
in November 1998.  It is noted that this videoconference 
hearing was in lieu of the requested Travel Board hearing.  
38 C.F.R. § 20.700(e) (1998).  Transcripts of all three 
hearings are of record.

At the November 1998 videoconference hearing the veteran 
testified that although his back disorder began during 
service, VA may have aggravated the condition when it 
reportedly performed a spinal tap some time in 1991.  To the 
extent that this indicates a potential claim under 
38 U.S.C.A. § 1151 that has not been adjudicated below, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service medical records do not show treatment for or 
a diagnosis of a back disorder during the veteran's period of 
active duty from May 1968 to July 1972.

2.  The evidence on file does not show that the veteran 
engaged in combat while on active duty in the Republic of 
Vietnam.

3.  The evidence on file shows that the veteran was treated 
for back and leg problems in December 1973 that were the 
result of a work-related injury.

4.  No competent medical evidence is on file that relates the 
veteran's current back disorder to his period of active 
service.  

5.  In an April 1985 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder, to 
include PTSD, on the basis of a medical opinion finding that 
the veteran was not entitled to a diagnosis of PTSD, and the 
fact that there was no confirmed in-service stressor.

6.  The evidence submitted to reopen the veteran's PTSD claim 
includes evidence of a confirmed stressor that the veteran 
witnessed his friend, LD, killed in a helicopter crash.

7.  Also submitted to reopen the PTSD claim is medical 
evidence showing a diagnosis of PTSD based, at least in part, 
on the veteran's account of having witnessed his friends 
being killed in Vietnam.

8.  The evidence submitted to reopen the claim bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted; the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection: Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on his May 1968 induction examination.  At that time 
the veteran reported that he had never experienced recurrent 
back pain.  The service medical records do not show any 
treatment for or diagnosis of back problems during the 
veteran's period of active duty.  On January 5, 1970, he went 
to sick call with complaints of dull pain in the right upper 
quadrant of 3 months duration.  There are notations 
concerning a cold and "strain from lifting;" the 
provisional diagnosis was pain on the right side of the 
veteran's chest.  The examiner found sharp right thoracic 
pain, intermittent, and laterally.  No discharge examination 
is on file, but the records show that the veteran was 
discharged as physically unfit for active duty as a result of 
severe angioedema, etiology unknown.  

On file is the veteran's DD Form 214, which shows that he was 
awarded the following decorations and awards during his 
period of active service: National Defense Service Medal; 
Republic of Vietnam Armed Forces Meritorious Unit Citation; 
Good Conduct with palm; Vietnam Service Medal with 3rd 
device; Vietnamese Commendation Medal; and Sharpshooter Badge 
- Rifle.  The DD Form 214 also shows that the veteran was 
honorably discharged for a physical disability, and that his 
last station was Camp Lejeune, North Carolina.  The veteran's 
military specialty is listed as that of a general 
warehouseman.  Additional service records on file confirm 
that the veteran participated in operations in the Republic 
of Vietnam from June 1969 to June 1970.  His duties during 
this period are listed as that of a general warehouseman.  No 
military campaigns are listed.  The following awards are 
noted in the veteran's records: NATDESPSEVMDL, VSM, VCM, and 
RVNAFMUCCG with palm.  The veteran contends that the 
abbreviation "RVNAFMUCCG," represents the "Republic of 
Vietnam Armed Forces Meritorious Unit Combat Cross of 
Gallantry," and proves that he served in combat during his 
period of duty in Vietnam.

The veteran's claim of entitlement to service connection for 
a back disability was received by the RO in February 1993.  
At that time, the veteran submitted a December 1992 private 
medical report concerning an MRI that was conducted on his 
lumbar spine.  It was noted that the MRI was conducted 
without and with gadolinium enhancement.  Among other things, 
it was found that the sagittal images revealed reversal of 
the lumbar lordosis in the upper portion of the lumbar spine.  
The vertebral bodies appeared aligned.  Furthermore, there 
was evidence of prior surgery on the left at L4-5.  There was 
also a small to moderate sized recurrent disc herniation 
present posteriorly and extending slightly posterolaterally 
to the left.  Additionally, there was some surrounding 
enhancement compatible with scar.  Also, there was slight 
effacement of the anterior margin of the thecal sac.  Again, 
there was evidence of some surrounding enhancement compatible 
with scar.  Moreover, there was adjacent degenerative type 
end plate changes at the L4-5 level.  At L1-2, L2-3, and L5-
S1, there was decreased intradiscal signal compatible with 
dehydrations.  There was generalized annular bulging at L5-
S1.  Aside from the end plate changes at L4-5, the remaining 
marrow was unremarkable.  Overall impressions were small to 
moderate left posterior and posterolateral disc herniation at 
L4-5 with some surrounding enhancing scar, as described; and 
diffuse annular bulge at L5-S1.  Nothing in this report 
related the veteran's back problems to his period of active 
service.

Private medical records are on file from J. T. Luros, M.D., 
which cover the period from June to December 1992.  These 
records show that an MRI was conducted in June 1992 which 
showed a prominent bulge of the annulus at L4-5.  A lumbar 
iopamidol myelogram was conducted that same month, which 
resulted in an overall impression of lumbar spondylosis; disc 
herniation of L4-5, left; and mild anterior compression of 
L1-2.  A CT scan of the lumbosacral spine was conducted post 
iopamidol myelogram, which resulted in an overall impression 
of central disc herniation L4-5 extending to the left, and 
lumbar spondylosis L5-S1.  These records also show that a 
microdiskectomy was conducted in September 1992.  Pre- and 
post-operative diagnosis was ruptured nucleus pulposus, L4-5, 
left.  Nothing in these medical records related the veteran's 
back problems to his period of active service.  It is noted 
that a copy of September 1992  microdiskectomy was also 
submitted by R. Egger, M.D., who was forwarded a copy by Dr. 
Luros.

The veteran underwent a VA spine examination in June 1993.  
At that time, the veteran reported that while he was in 
Vietnam in 1969 he was doing some heavy lifting and developed 
severe lumbar back pain.  It was noted that this pain 
extended from the veteran's back down to his left leg.  Also, 
the veteran reported that he had had problems ever since that 
time and at some point was diagnosed with sciatica.  These 
problems reportedly persisted and continued to the point that 
surgery was required in September 1992.  However, it was 
noted that the veteran had no postoperative changes in his 
symptoms, and that his condition might, in fact, be worse.  
For example, the veteran noted that he now had tingling in 
his left lower extremity as well as the pain.  He reported 
that he constantly experienced back pain, that he could not 
sit, lay down, or walk as all of it made the pain worse.  The 
findings of the December 1992 MRI were also noted.  Following 
physical examination, the VA examiner's impression was that 
of lumbosacral strain, with possible disc herniation and 
nerve root involvement.  However, it was noted that there 
were no true objective signs to document this.  It was noted 
that there was some evidence of disc bulging on the MRI 
report, but that it was questionable whether this was causing 
the clinical symptoms.  The examiner did not relate his 
objective findings regarding the veteran's back problems to 
the veteran's period of active duty.

Also on file is a July 1993 private evaluation of the 
veteran's back from the Orthopedic Associates of Muncle, P.C.  
At that time, the veteran reported that his back problems 
began in 1969 when he was in Vietnam.  It was noted that he 
evidently injured his back at that time and had problems 
since that time.  No additional comments or opinions were 
made regarding this reported history.  Overall impression 
following the examination was of chronic low back pain. 

Additional medical records from Dr. Luros which cover the 
period from June 1992 to June 1993, show follow-up treatment 
in October 1992 from the microdiskectomy.  The veteran was 
again seen for follow-up treatment in June 1993.  It is noted 
that he continued to complain of pain in his back.  While the 
pain was initially on the left, it was now primarily on the 
right.  The veteran denied any real sciatic pain.  
Neurological examination conducted at that time was 
essentially normal.  A new MRI was conducted, which showed 
moderate sized recurrent herniated nucleus pulposus, L4-5.  
Nothing in these records related the veteran's back problems 
to his period of active service.

In an October 1993 rating decision, the RO denied the claim 
of entitlement to service connection for a back disorder, 
among other things.  The RO noted that the service medical 
records were entirely negative for any evidence of a back 
condition during service, and the earliest evidence of a back 
disability was in 1992.  While the June 1993 VA examination 
diagnosed lumbosacral strain with possible disc herniation 
and nerve root involvement, the RO found that there was no 
evidence to show that this disability was related to the 
veteran's military service.

The veteran's Notice of Disagreement was received in December 
1993, wherein he asserted that there was evidence of his back 
problems in his service medical records.  A Statement of the 
Case was issued to the veteran in March 1994, and his 
Substantive Appeal appears to have been received in May 1994.  
With respect to his back disorder, the veteran asserted that 
he did injure his back during service, but that there was no 
diagnosis because the medical officer was on leave.  He 
stated that he strained his back while trying to move a jeep 
that had gone off the road.  The veteran asserted that the 
records maintained in Vietnam were not of a professional 
nature and were inadequate.  He also maintained that he had 
complained to VA and civilian doctors for several years about 
his back problems.  Moreover, he stated that as a result of 
his back condition he had been informed by a VA doctor that 
he was in no condition to hold any job.  The veteran also 
submitted a copy of the July 1993 report from the Orthopedic 
Associates of Muncle, P.C.

VA treatment records were obtained that covered the period 
from October 1981 to June 1994.  These records first show 
treatment for back problems in March 1994.  In April 1994, it 
was noted that the veteran had not worked since July because 
of a back injury.  Nothing in these records related the 
veteran's back problems to his period of active service.

The Board notes that a January 1994 statement from G. 
Maldonado, M.D., regarding the veteran's claim of PTSD (see 
below) recorded the veteran's reported history that he had 
been disabled ever since he injured his back in Vietnam.  No 
additional comments or opinions were made regarding this 
reported history.

The veteran had a personal hearing before the RO in June 
1995.  Regarding his back, the veteran testified that he 
experienced pain all of the time.  He testified that he 
initially injured his back while trying to help move a jeep 
that had gone off the road.  He testified that he went to the 
medical clinic for his back pain on January 5, 1970.  
However, the medical officer was not there at the time so he 
never received a diagnosis regarding his back disorder.  The 
veteran testified that he did not go back to the medical 
clinic because he was a Marine, and Marines did not make 
visits to the dispensaries unless they absolutely had to.  
Since that time his back had deteriorated to the point that 
he underwent surgery in 1992.  He testified that the surgery 
was for a ruptured disc.  Further, he testified that he was 
diagnosed in 1979 with sciatic nerve root compression with 
ruptured disc by a Dr. Gibson.  He testified that from 
January 1970 to January 1979 Dr. Gibson had him doing 
"flexors."  Unfortunately, the veteran testified that he 
did not have possession of these records, and that he had no 
idea where those records were.  In fact, he testified that 
those records were probably "disintegrated" by this point.  
The veteran testified that he did not tell the doctor who 
performed the 1992 surgery about the in-service jeep 
accident.  The veteran's wife confirmed that he has current 
back problems which also affected his legs.  On inquiry, the 
veteran testified that he had not been involved in a motor 
vehicle or accident since the time he injured his back during 
service.  Nevertheless, the veteran indicated that he was 
forced to leave work for 6 months in 1973 following a lifting 
incident, but he contended that this was just an aggravation 
of the prior condition.

The Board notes that the veteran provided no pertinent 
testimony regarding his back disorder at the March 1996 RO 
hearing.

On file is a June 1997 lay statement from WY, in support of 
the veteran's claims.  WY stated that he served with the 
veteran from 1971 to 1972, at Camp Lejeune in North Carolina.  
He reported that during that time the veteran experienced 
extreme back pain, among other things.  

A new VA spine examination was conducted in July 1997.  At 
that time, it was noted that the veteran reported that in 
1969 he was pulling and lifting a stacked jeep when he 
developed acute sharp pain in his leg.  This pain persisted, 
and he ultimately developed radicular pain in 1991.  He had a 
lumbar laminectomy performed while in the hospital, but has 
continued to experience pain in his back and down the back of 
his legs.  Following physical examination, the VA examiner 
diagnosed history of lumbar disc disease, history of lumbar 
laminectomy, residual lumbar strain and sprain, and possible 
recurrent disc disease for which it was indicated that a new 
MRI would be obtained.  

A July 1997 X-ray of the veteran's lumbosacral spine 
demonstrated mild straightening of the upper lumbar spine.  
Mild anterior osteophytes were also noted.  Additionally, 
there was sclerosis of the inferior end plates of L5 and 
superior end plate of S1.  There was also minimal facet 
sclerosis.

A July 1997 MRI of the lumbar spine resulted in the following 
impressions:  1) status post left laminectomy L4-5; 2) 
diffuse bulge at L4-5 with a focal left-sided protrusion 
occupying the left lateral recess, extending into the left 
neuroforamen inferiorly, and possibly contacting the left L5 
nerve root; 3) diffuse disc bulges L2-3, L3-4, L5-S1 without 
canal or neuroforamina stenosis; 4) disc desiccation, L1-2, 
L2-3, L4-5, L5-S1; and 5) loss of disc height L1-2, L2-3, L5-
S1.

The veteran underwent another VA spine examination in 
February 1998.  The VA examiner noted that in addition to the 
evaluation of the veteran's back condition, there was some 
problem with whether or not this condition was service-
connected.  He noted that he had reviewed the veteran's chart 
and had been unable to find any evidence of a notation about 
treatment for a back injury in the veteran's old record.  
However, he noted that the veteran provided a photostatic 
copy of a record which he allegedly obtained and supposedly 
was made in Da Nang on January 5, 1970.  The examiner noted 
that there was one statement which mentioned "strain from 
lifting."  Nevertheless, the examiner noted that it was a 
poor copy and that nothing else was mentioned.  Further, it 
did not specifically state where the strain was, and another 
area on the page stated that there was pain in the right side 
of the chest.  Therefore, the examiner stated that he was not 
certain the meaning of the "strain from lifting" statement 
except that the document also stated that he had a dull pain 
in the chest.  The examiner also noted the veteran's account 
of a back injury in 1969 while trying to push or pull a jeep 
that was stuck in the mud, and that veteran had disc surgery 
in 1992.  

Following physical examination, the examiner diagnosed status 
following lumbar disc surgery with recurrent disc herniation 
and multiple areas of disc degeneration as shown on the July 
1997 MRI.  The examiner also noted that the question was 
asked if there was a connection between the veteran's low 
back problems and disc disease and an injury while in 
service.  In response to this question, the examiner noted 
that he had been unable to find a record of an injury having 
been recorded or back treatment having been given while the 
veteran was on active duty.  Therefore, he concluded that the 
present back condition was not associated with a service-
connected injury.  The examiner emphasized that this opinion 
was based purely on the fact that he could not find any place 
in the old record showing that the veteran had a back injury 
while on active duty or that he actually had treatment for 
it.  He also stated that the January 1970 record could as 
easily be interpreted as having strained his chest since that 
was apparently where he was having pain.

On file is a July 1997 statement from A. E. Gibson, M.D., who 
certified that upon review of his medical records, no chart 
concerning prior treatment of the veteran was found.  
However, various records were obtained from the Social 
Security Administration in regard to the veteran's PTSD claim 
(see below), including a December 1973 statement from Dr. 
Gibson.  Dr. Gibson reported that he first started treating 
the veteran earlier that same month for complaints of back 
and left leg pain.  According to the veteran, these problems 
had their onset in March 1973 following a work-related 
injury.  Specifically, the veteran reported that he was 
lifting 100 pounds and pulling some heavy objects when he was 
struck with sudden pain in his back that radiated into his 
left leg.  Dr. Gibson reviewed the treatment the veteran had 
received, and opined that the veteran's complaints were 
typical of nerve root compression.  He also noted that he had 
obtained X-rays of the veteran's lumbar spine, and that these 
X-rays were free of evidence of bone or joint abnormality.  
Overall, Dr. Gibson believed that the veteran had sciatic 
nerve root compression, and reviewed his plan for treatment.

It is noted that the medical records from the Social Security 
Administration also show treatment for head trauma the 
veteran sustained in June 1990 after falling off the back of 
a moving vehicle.  

In a May 1998 Supplemental Statement of the Case, the RO 
found that the veteran's claim of service connection for a 
back disorder was not well-grounded.  In support of this 
decision, the RO noted that the February 1998 VA examiner 
opined that the veteran's current back disorder was not 
related to service.  The RO noted that for a claim to be 
well-grounded, there must be evidence which demonstrates that 
the claimed condition was incurred in or aggravated by 
service.

The veteran was accorded a videoconference before the 
undersigned Board Member in November 1998.  With respect to 
his back, the veteran testified that he sought treatment for 
back problems at the dispensary while he was in Vietnam, but 
that he never received a diagnosis of a back disorder since 
the medical officer was on leave at that time.  He testified 
that after he returned from Vietnam he continued to go to the 
dispensary about his back problems, but was reportedly told 
that he just had lumbar strain.  The veteran testified that 
he was unable to find these records, so he obtained a lay 
statement which confirmed that he went to the dispensary 
complaining about his back.  Furthermore, he testified that 
after he left the military he went to several doctors about 
his back, but was informed that those records had been 
destroyed.  He testified that the back problems he 
experienced today were in the same location as the problems 
he experienced in Vietnam.  Additionally, he testified that 
even after the surgery his back disorder continued to get 
progressively worse.  On inquiry, the veteran testified that 
his back pain during service was intermittent, but that a 
doctor told him that his back condition was of a type that 
would go into remissions.  He testified that he first sought 
post-service treatment for his back problems in 1973 from 
"Dr. Williams," a private physician.  The veteran testified 
that there was a letter in his file from "Dr. Williams" 
that while he remembered the veteran, he did not have the 
medical records from that period.

Legal Criteria: Service Connection.  Service connection for 
VA disability compensation purposes will be awarded to a 
veteran who served on active duty during a period of war, or 
during a post-1946 peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 11 31, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

The veteran has contended that he served in combat while he 
was stationed in Vietnam.  Therefore, the Board notes that 
38 U.S.C.A. § 1154(b) provides:

xpedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d) (1998).

Analysis.  In the instant case, the evidence does not support 
the veteran's contention that he served in combat during his 
tour of duty in Vietnam.  The fact that he participated in 
operations in Vietnam does not prove that he served in combat 
during this period.  All military personnel who were 
stationed in Vietnam participated in such operations, 
regardless of whether these operations were combat or 
noncombat duties.  Further, the veteran's service records 
list his duties during this period as that of a general 
warehouseman; no combat duties are listed in the records.  No 
combat citations are listed on his DD Form 214, or his other 
service records.  The veteran has contended that he received 
the Republic of Vietnam Combat Cross of Gallantry, which he 
indicates is a combat citation.  In support of this claim, 
the veteran has noted that his service records show that he 
was awarded the "RVNAFMUCCG," with palm.  The veteran has 
contended that this abbreviation represents the "Republic of 
Vietnam Armed Forces Meritorious Unit Combat Cross of 
Gallantry," and proves that he served in combat during his 
period of duty in Vietnam.  However, the Board notes that the 
veteran's DD Form 214 shows that he was awarded the Republic 
of Vietnam Armed Forces Meritorious Unit Citation, Good 
Conduct with palm.  The Board is of the opinion that this 
represents the official service department interpretation of 
the citation.  A Good Conduct citation does not designate 
combat duties.  Moreover, even if the Board were to accept 
the veteran's interpretation of the abbreviation as correct, 
the "Republic of Vietnam Armed Forces Meritorious Unit 
Combat Cross of Gallantry," is not one of the citations 
which are accepted as proof of combat.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); see also VA 
Adjudication Procedure Manual, M21-1, Part VA Adjudication 
Procedure Manual, M21-1, Part, Sub Chapter XII, 
§ 11.38(b)(1).

As the evidence does not support the veteran's claim of 
having served in combat, he is not entitled to the relaxed 
evidentiary requirements promulgated by 38 U.S.C.A. § 1154.  
However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

The Board finds that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
back disorder.  Granted, the competent medical evidence does 
show a current back disorder.  However, the service medical 
records do not show that the veteran was ever treated for, or 
diagnosed with, a back disorder.  As noted by the February 
1998 VA examiner, the January 5, 1970, notation of "strain 
from lifting" appears to be related to the veteran's chest, 
especially since this statement shows that the veteran was 
treated for chest pain.  The Board notes the statement from 
WY that he remembers the veteran seeking treatment for back 
pain.  However, nothing in the record shows that WY is 
qualified to render a medical opinion as to the condition of 
the veteran's back.

Nevertheless, even if the Board were to concede that the 
veteran sustained an in-service back injury for the purpose 
of well groundedness, there is still no competent medical 
evidence which relates the veteran's current back disorder to 
his period of active service other than the veteran's own 
contentions.  Such determinations of medical causation 
requires competent medical evidence in order to have 
probative value.  Grottveit, at 93; Caluza at 504.  Nothing 
in the claims folder shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, these contentions cannot 
well ground the claim of service connection for a back 
disorder.  Grottveit at 93; Caluza at 504.  Moreover, even if 
the veteran's statements as to his in-service and post-
service symptoms are sufficient to establish an in-service 
back injury and post-service continuity of symptomatology, 
the Board finds that under Savage a medical nexus opinion is 
still required, especially given the December 1973 statement 
from Dr. Gibson showing a post-service back injury.

The Board notes that the July 1993 statement from the 
Orthopedic Associates of Muncle, P.C., and the January 1994 
statement from Dr. Maldonado initially appear to relate the 
veteran's current back disorder to his period of active duty 
to the extent that both statements note the veteran's 
reported history of an in-service injury and continuity of 
symptomatology.  However no additional comments or opinions 
were made regarding the veteran's reported history.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, these statements 
do not provide the requisite medical nexus for a well-
grounded claim.

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well-grounded, and must be denied.  The 
Board also finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II. New and Material Evidence: PTSD

Background.  The Board denied the veteran's claim of 
entitlement to service connection for PTSD in an April 1985 
decision.  At the time of this decision, the following 
evidence was before the Board:

(1)  The veteran's service medical records.  These records 
show that the veteran's psychiatric condition was clinically 
evaluated as normal on his May 1968 induction examination.  
Nothing in these records shows that the veteran was ever 
diagnosed with, or treated for a psychiatric disorder while 
on active duty.  He was treated for chest pains in January 
1970.  It was noted that same month that he had a foreign 
body removed from his right eye.  Also, these records show 
that the veteran was treated for swelling and skin problems 
beginning in November 1971, and that the condition was 
eventually diagnosed an angioedema of unknown etiology.  The 
veteran was ultimately discharged as physically unfit for 
duty because of this condition.

(2)  VA Form 7-3101, Request for Information, received in 
August 1972, which certified the veteran's period of active 
duty as from May 1968 to July 1972.

(3)  A November 1972 rating decision which granted service 
connection for angioedema, among other things.

(4)  VA outpatient records which covered the period from 
October 1981 to January 1982.  These records show that the 
veteran was treated on numerous occasions for psychiatric 
problems, including feelings of depression, anxiety, and 
panic attacks.  It is noted that these records identify the 
veteran as having served in combat in Vietnam.  In November 
1981, the veteran was assessed with probable PTSD.  An 
evaluation conducted in December 1981 had provisional 
diagnoses of dysthymic disorder and PTSD.

(5)  A VA hospitalization report for the period from December 
1981 to January 1982, which shows the veteran was admitted 
because of recurrent symptoms of depression.  It was noted 
that he saw combat in Vietnam, and was discharged with a 
disability of angioneurotic edema.  At that time he reported 
that he had been continuously symptomatic with the symptoms 
of depression, anxiety, and panic disorder since his 
discharge from the military.  Among other things, the veteran 
also reported that he had held numerous jobs since his 
discharge from service, and that he had quit all of them 
because of conflicts with either his wife or his employers.  
Diagnoses at that the time of hospitalization included major 
depression, recurrent; and panic disorder, rule-out general 
anxiety disorder.

(6)  A lay statement from the veteran's wife, dated in March 
1982.  She reported that the veteran was a changed man after 
his return from Vietnam.  He had trouble sleeping, was 
nervous, and experienced pains from head to toe.  Moreover, 
he did not want to be around people, and was grouchy.  
Although she hoped things would get better, after 6 years of 
living with sleepless nights, drunken rages, senseless 
disputes, and trying to convince the veteran there were more 
problems than just his physical ones, she filed for divorce.  
However, after 3 years, they decided to give it another try.  
Unfortunately, she reported that the veteran's emotional 
problems were now worse.  She reported that he was 
hospitalized in December 1981 for his recurrent chest pains, 
which turned out to be anxiety attacks.  

(7)  A statement from the veteran, wherein he detailed his 
physical problems during service, and expressed his 
dissatisfaction over the treatment he had received from the 
government, and the VA in particular.  He also reported that 
he had had 24 jobs since his release from active duty.  

(8)  A VA special psychiatric examination conducted in June 
1982.  The examiner noted that the veteran's past medical 
records were available, and documented his past medical 
history in considerable detail.  Among other things, it was 
noted that he spent one year in Vietnam during 1969.  
Although he was not directly involved in combat, he did fire 
a weapon and was fired at, and was in areas where explosions 
occurred that resulted in minor fragment injuries.  It was 
noted that the veteran was not seriously wounded.  The 
veteran reported that he became quite nervous while he was in 
Vietnam, and that he recalled many upsetting experiences 
quite vividly.  The veteran's in-service medical problems 
were reviewed, including his diagnosis of angioneurotic 
edema, cause and etiology unknown.  He reported that since 
his return from Vietnam, he had become more nervous and 
irritable, and had considerable trouble sleeping which had 
improved to some extent because of medication.  Also, he 
reported that he experienced frequent nightmares about his 
Vietnam experiences.  However, he did not like to talk about 
his Vietnam experiences as it brought back bad memories.  
Additionally, he felt that the American public did not 
understand the Vietnam veteran's predicament.  On mental 
status examination, the examiner found the veteran appeared 
healthy, in no acute physical distress, and was fairly neatly 
dressed and groomed.  The veteran was reasonably pleasant and 
cooperative, but he did demonstrate significant anxiety and 
at times seemed to want to cut the examination short so he 
could leave.  His speech was spontaneous, he answered 
questions relevantly and coherently.  His mood was of mild 
depression, and his affect was somewhat flat.  He did not 
describe any delusions or hallucinations, and was alert to 
time, place and person.  His intelligence was estimated to be 
about average, and his memory was food for both recent and 
remote events.  Further, his insight was superficial and his 
judgment, at times, was probably impaired.  The diagnosis at 
that time was PTSD, delayed type.

(9)  A Psychiatric Board report, dated in July 1982, and 
signed by 3 psychiatrists, reflects that after careful review 
of the veteran's entire claims folder, his proper Axis I 
diagnosis was personality disorder, mixed type with 
borderline and dependent features.  It was emphasized that 
the data of record did not substantiate a diagnosis of PTSD.

(10)  A private psychiatric evaluation report, conducted in 
May 1983, by the Mental Health Center, Inc.  It was noted 
that the veteran first came to the Center in December 1982 
with depression and anxiety over dealing with environmental 
situations.  On mental status examination, the examiner noted 
that the veteran was nice-looking, neat, clean, and had good 
eye contact.  His affect was tense, lacked humor, serious, 
grim, angry, lacked pleasure, was hostile at times, and was 
often depressed and isolated, suspicious.  He reported had no 
problems with drugs, and only drank alcohol socially.  
However, he did have trouble sleeping.  The veteran denied 
suicidal ideation.  Also, the examiner found that he was 
oriented times three, with no delusions or hallucinations.  
Additionally, it was noted that the veteran was hospitalized 
at the VA regional hospital in 1970, and that some of the 
time he spent at the hospital was because of poor sleep and 
rage at the Vietnam war.  It was also noted that diagnosis at 
that time was PTSD, delayed type.  The examiner's impression 
was that the veteran was tense, tormented, angry, and with 
lack of pleasure, among other things.  He was also 
preoccupied with the hopelessness of life in general, and the 
Vietnam war in particular.  Based on the foregoing, the 
examiner diagnosed a depressive disorder and PTSD.

(11)  Transcript of a personal hearing conducted before the 
Rating Board of the RO in December 1983.  At this hearing, 
the veteran testified that he had no major problems during 
service prior to his period in Vietnam.  He testified that in 
October 1969 they got incoming at a base outside of Da Nang.  
The veteran testified that the doctor told him he had foreign 
matter in his hands, head, and his leg as a result of this 
attack.  He testified that the people who treated him at the 
dispensary did not indicate he would receive a Purple Heart 
as a result of his wounds.  Also, he testified that he came 
close to being court martialed while he was in Vietnam 
because of a fight.  He testified that he had even more 
trouble after he came back from Vietnam.  On inquiry, he 
acknowledged that he got feelings that he was running away 
from something, and that he did not know what it was.  He 
also testified that his wife noticed a change in him after 
his return from Vietnam.  The veteran testified that he used 
to receive treatment from a private psychiatrist, but that 
she left and he could not bring himself to talk to anyone 
else about his problems.  Also, he testified that while he 
was only wounded on one occasion, he was under fire on 
several occasions during his period of duty in Vietnam.

(12)  An undated lay statement from LB, who reported that he 
had known the veteran since he was a teenager.  LB reported 
that the veteran was an ambitious, intelligent young man who 
was very much admired in the community prior to his period of 
duty in Vietnam.  According to LB, the veteran was never the 
same after this period.  Among other things, he seemed 
nervous and depressed, and did not want to associate with his 
friends.  

(13)  A lay statement from the veteran's wife, dated in 
January 1983.  She reported that she had known the veteran 
during high school, and that he had always been a nice and 
polite young man.  She stated that the veteran was fine 
during his period of service up to the point that he went to 
Vietnam.  At that point, she began to notice a change in him 
as evidenced by the letters he sent.  She reviewed the 
changes she noted in the veteran, as well as his post-service 
symptomatology.

(14)  An undated stressor letter from the veteran, received 
in January 1984.  He reported that his company was stationed 
in an area where it was common for the enemy to shoot at the 
perimeter watch and get incoming at nighttime.  Also, some of 
the men in the company were using drugs, which contributed to 
a very big discipline problem.  The veteran reported that the 
men would go crazy at night and start shooting their weapons, 
and that a corpsman sometimes had to administer tranquilizers 
to keep people from killing one another.  He stated that he 
received what was called foreign matter in his leg, head, and 
hands as a result of an incoming attack in October 1969.  The 
veteran stated that, like many of the men he was stationed 
with, he felt like he just wanted to get out of Vietnam.  
Further, he reported that he was part of a "react squad" 
that would have to take a combat position when other units 
needed help.  He noted one instance when his squad was 
exchanging small arms fire one night and the sergeant in 
charge started screaming that he did not want to die.  The 
veteran also reported that some men woke him up one night 
because one of the men in their unit had snapped, and was 
going to stab the veteran in the back.  Additionally, he 
reported that he almost got court martialed for a fight that 
about thirty of the men were involved with that resulted in 
quite a few serious injuries.

(15)  Correspondence sent by the Board in October 1984 to the 
Chief Medical Director.  Among other things, it was noted 
that it was opined in "April 1971," that the veteran's 
angioneurotic edema had a neuropsychiatric basis, and that 
the veteran was discharged for angioneurotic edam, etiology 
unknown.  After summarizing the facts of the case, the Board 
requested an opinion as to the foregoing:

a.  What is (are) the current diagnosis(es) of the 
veteran's psychiatric disorder(s)?

b.  If a chronic psychiatric disorder is found, what was 
the time of onset?

c.  Does the veteran have a chronic acquired psychiatric 
disorder related to the service-connected angioedema, 
and if so, what is the nature of that relationship.

(16)  A January 1985 opinion from the Acting Director, Mental 
Health and Behavioral Sciences Service, in response to the 
October 1984 opinion request.  It was noted that the 
veteran's complete records had been reviewed, and the 
following opinions were offered in response to the Board's 
questions:

	a.  The current psychiatric disorder was major 
depression, recurrent.

b.  The evidence of record did not support a case for 
chronic acquired psychiatric disorder.

c.  The veteran did not have a chronic psychiatric 
disorder related to the service-connected angioneurotic 
edema.

It was also added that the clinical history and evaluations 
were most consistent with the diagnostic criteria for 
recurrent major depression, with consequent delimitation in 
social and occupational functioning.  Further, it was opined 
that the record did not support a diagnosis of PTSD.  
Although the veteran did manifest some features of this 
illness, they were non-specific and often found in 
association with major depression.  Moreover, there was 
insufficient evidence to support the existence of a 
recognizable stressor for PTSD that would evoke significant 
symptoms of distress in almost everyone, nor was there 
sufficient evidence of recurrent intrusive recollections or 
dreams of specific traumatic events related to the veteran's 
Vietnam experience (emphasis in original).  Other specific 
diagnostic criteria for PTSD were also lacking.

Based on the foregoing, the Board found that the evidence did 
not demonstrate that an acquired psychiatric disorder was 
present during service.  It was noted that a depressive 
disorder was first shown several years after the veteran's 
separation from service.  The Board also expressed its 
agreement with the January 1985 opinion that the correct 
diagnosis was major depression, that this disorder was not 
the result of or proximately due to the veteran's 
angioneurotic edema, and that the veteran did not have PTSD.  
Therefore, the evidence did not present a basis on which to 
grant service connection for a psychiatric disorder, to 
include PTSD.

In a statement received in February 1993, the veteran sought 
to reopen his claim of service connection for PTSD, among 
other things.  The following evidence has been submitted in 
an attempt to reopen:

(1)  Various private medical records showing treatment for 
angioedema, back problems, and heart problems, with no 
pertinent findings regarding the veteran's psychiatric 
condition.

(2)  Various statements submitted by the veteran wherein he 
expressed his dissatisfaction over the manner in which his 
PTSD claim was being handled, among other things.

(3)  A VA PTSD examination conducted in April 1993.  At that 
time it was noted that the veteran's previous application for 
PTSD had been turned down, and the January 1985 letter from 
the Acting Director of Mental Health and Behavioral Science 
Services confirmed that the veteran had no PTSD but did have 
major depression.  The examiner reviewed the veteran pre-
service history.  It was also noted that when the veteran 
entered the military he underwent basic training in San 
Diego, California.  Thereafter, he went to Camp Pendleton for 
9 months where he was a warehouseman and had training in POW 
and basic infantry.  Then, he spent a year in Vietnam where 
he was in a react squad in the supply squad, was doing 
perimeter watch, pulled guard duty and occasionally did mine 
sweeping.  He also noted that while the veteran started to 
drink in San Diego, it became heavy in Vietnam.  The veteran 
reiterated that he sustained shrapnel wounds to the left 
hand, face, and leg, in October 1969.  However, the examiner 
noted that the veteran's C-file did not reflect this 
treatment, but did mention the January 1970 visit for removal 
of a foreign body in the right eye.  On inquiry about this 
matter, the veteran blamed it on the military record keeping.  
Other stressors reported by the veteran included an incident 
where 4-5 Vietnamese came charging, were shot and killed, and 
one of the veteran's fellow soldiers stabbed the bodies and 
there were troops shooting everyone.  There were also 
incidents in which American soldiers used to bust kids' faces 
with rifle butts, or just shot them.  The veteran also 
reported one incident where a soldier was sent to Fort 
Leavenworth for having shot a Vietnamese and not a Vietcong.  
There was an incident where a sergeant was killed when his 
helicopter was shot down.  He also recalled another soldier 
who was killed while driving two officers when their car 
struck a landmine.  The examiner reported that the veteran 
stated that there was another incident that occurred, but he 
did not want to talk about it as he was afraid that if he 
dwelled on it or talked about that he would "go and blow his 
brains out."  The examiner also noted various post-service 
events.  Among other things, he noted that the veteran 
continued to drink on overnight binges up to about a case of 
beer.  He noted that the veteran had one DWI, that the last 
drink was about 2 and 1/2 weeks earlier, and that the veteran 
denied any drug abuse.  The examiner also summarized the 
veteran's psychiatric treatment, beginning with the 1981 VA 
hospitalization for depression, anger, etc.  Following the 
examination, the examiner found that even though the veteran 
reported several of the DSM-III criteria for the diagnosis of 
PTSD, he did not meet all of the required criteria.  Further, 
the examiner found that some of the criteria he presented 
were questionable.  The examiner diagnosed dysthymic disorder 
and alcohol dependence.

(4)  The veteran's December 1993 Notice of Disagreement, in 
which he argued that he was diagnosed with PTSD by VA in 1982 
and in April 1993.  Therefore, he argued that the denial of 
service connection for PTSD was in violation of the 
reasonable doubt rule found at 38 C.F.R. § 3.102.

(5)  The veteran's Substantive Appeal, wherein he maintained 
that he had been diagnosed with PTSD by both VA and private 
doctors.  He contended that the VA PTSD examination had been 
inadequate because the examiner did not speak fluent English.  
As a result, they had trouble understanding one another.  The 
veteran also contended that the examiner's opinion was not 
based upon a full review of his medical records.  Further, 
the veteran reiterated that he did not have any problems 
prior to Vietnam.  He maintained that the angioneurotic edema 
he developed during service was a result of the anxiety and 
depression he was experiencing at this time.  The veteran 
asserted that these and other physical and psychiatric 
problems were symptoms of his PTSD.

(6)  VA outpatient records for the period from October 1981 
to June 1994, some of which were already on file.  To the 
extent these records are new, they show continued treatment 
for psychiatric problems.  Significantly, he was evaluated in 
April 1994.  At that time it was noted that the veteran was 
taking codeine for his back problems, which caused him to 
flashback to Vietnam.  Additionally, the veteran's wife 
testified that his PTSD symptoms went all the way back to 
Vietnam.  Overall, the examiner found that the veteran had a 
severe case of PTSD, among other things.  Additionally, in 
June 1994, the Psychology Service issued a report on the 
veteran's mental condition.  Among other things, it was noted 
that the veteran reported that he was very changed by the 
Vietnam war experience; he felt that he lost his innocence 
from watching and participating in activities there.  He now 
found himself constantly angry, fending off intrusive 
memories of combat experiences.  The psychologist noted that 
the current evaluation was based only on one test, and should 
be viewed with caution and used for screening purposes only.  
Nevertheless, he stated that the resulting profile appeared 
questionably valid.  Overall, the veteran obtained extreme 
elevations on two scales sensitive to PTSD, and the 
psychologist opined that the diagnostic categories to be 
considered were PTSD and major depression.

(7)  A private psychiatric examination report, dated in 
January 1994, from G. Maldonado, M.D.  Among other things, 
Dr. Maldonado noted that the veteran served in Vietnam, and 
that he was in combat for 13 months.  Based on his 
examination of the veteran, Dr. Maldonado diagnosed PTSD, 
chronic and delayed; major depression, recurrent, severe 
without psychosis; and alcohol abuse, continuous.

(8)  A July 1994 statement from H. A. Durkin, M. D., a staff 
psychologist with the VA Outpatient Clinic.  Dr. Durkin noted 
that the veteran served in Vietnam from 1969 to 1970, where 
he was initially in a supply squad and on react squad within 
the perimeter, with frequent incoming fire.  It was noted 
that the veteran recalled seeing people shot in error, 
explosions, and finding a friend with his throat cut.  He 
also recalled doing a minesweep on Hill 55 in which a kid who 
had three weeks left on his tour was blown up.  Additionally, 
he recalled that morale was very low, and that he grew 
increasingly isolated, anxious and distrustful.  The veteran 
described "guys freaking out on drugs, and shooting at 
anything," but denied that he became involved with drugs 
himself.  The above incidents, in addition to the day to day 
stress of being at risk for death or injury, were just some 
of the traumatic events the veteran remembered.  Dr. Durkin 
stated that the veteran had been struggling with depression, 
anxiety and PTSD, in addition to rage reaction, ever since 
the war.

(9)  An August 1994 Administrative Law Judge Decision from 
the Social Security Administration.  Among other things, the 
Administrative Law Judge found that the medical evidence 
established that the veteran had severe PTSD and depression.  
It is noted that the medical evidence referenced in this 
Decision included the veteran's December 1981 treatment for 
major depression, recurrent, and panic disorder; as well as 
the June 1982 special psychiatric examination which diagnosed 
PTSD, delayed type.

(10)  A May 1995 letter from the United States Marine Corps 
Personnel Management Support Branch (MMSB) addressed to the 
veteran.  The MMSB informed the veteran that any information 
concerning his duties and medical treatment during service 
would be in his official file located at the National 
Personnel Records Center (NPRC).  Furthermore, the MMSB 
informed the veteran that many of the records created were 
temporary in nature, maintained for a year and then 
destroyed.  These include daily logs, which might have 
contained the type of information the veteran was attempting 
to substantiate.  Nevertheless, the MMSB confirmed the 
existence of a Hill 55.

(11)  The veteran's DD Form 214, which showed that the 
veteran was awarded the following decorations and awards 
during his period of active service: National Defense Service 
Medal; Republic of Vietnam Armed Forces Meritorious Unit 
Citation, Good Conduct with palm; Vietnam Service Medal with 
3rd device; Vietnamese Commendation Medal; and Sharpshooter 
Badge - Rifle.  The DD Form 214 also shows that the veteran 
was honorably discharged for a physical disability, and that 
his last station was Camp Lejeune, North Carolina.  The 
veteran's military specialty is listed as that of a general 
warehouseman.

(12)  Service records showing that the veteran participated 
in operations in the Republic of Vietnam from June 1969 to 
June 1970.  His duties during this period are listed as that 
of a general warehouseman.  No military campaigns are listed.  
The following awards are noted in the veteran's records: 
NATDESPSEVMDL, VSM, VCM, and RVNAFMUCCG with palm.  The 
veteran contends that the abbreviation "RVNAFMUCCG," 
represents the "Republic of Vietnam Armed Forces Meritorious 
Unit Combat Cross of Gallantry," and proves that he served 
in combat during his period of duty in Vietnam.

(13)  The transcript of the June 1995 personal hearing 
accorded to the veteran before the RO.  At this hearing, the 
veteran testified about the stressors he experienced while 
serving in Vietnam.  He reiterated that he served in a react 
squad in which he performed perimeter watch.  It is noted 
that the veteran drew a diagram of the base he was stationed 
at in Vietnam, which is of record.  This diagram also shows 
Hill 55.  The veteran testified that he was at Hill 55 when 
his friend, LD, was killed in a helicopter crash.  He also 
testified about the soldier he reportedly saw get blown up 
when his jeep hit a land mine.  The veteran also testified 
that he participated in supply convoys, and that he was under 
constant enemy fire while he was in Vietnam.  Further, the 
veteran reiterated that he was wounded in October 1969, and 
that he still had some shrapnel in his left hand.  However, 
he testified that he was never awarded the Purple Heart.  He 
also testified about finding his friend who had his throat 
cut.  Additionally, the veteran testified about his current 
symptomatology.

(14)  A consultation sheet from a psychiatric outpatient 
clinic, dated in August 1995.  It was noted that the veteran 
served in combat in Vietnam, and that he was in a react squad 
that guarded the perimeter of the base where he was 
stationed.  It was also noted that he served as a guard on 
convoys.  During his period in Vietnam, the veteran 
reportedly saw friends and troops killed under frequent enemy 
fire; casualties from friendly fire; found the body of a 
friend who's throat had been cut; and recalled a guy who was 
killed on Hill 55 during a minesweep.  Diagnoses listed were 
PTSD and panic disorder.  

(15)  An excerpt from a book entitled U.S. Marines in 
Vietnam, High Mobility and Standdown 1969 issued by the 
History and Museums Division of the United States Marine 
Corps.  The excerpted pages detail general military 
operations, and do not specifically mention the veteran.

(16)  The transcript of the hearing held before the RO in 
March 1996.  At this hearing the veteran testified about his 
reported stressors and his current symptomatology.

(17)  Development letters sent by the RO to the Commandant of 
the Marines Corps, Headquarters MMSB12, in May and August 
1996.  The RO reported the veteran's service number, his 
Social Security number, that his primary duty was listed as a 
general warehouseman.  It was also noted that the veteran was 
attached to H&S Co., 1st Radio Battalion, FMF, III Marine 
Amphibious Force.  Also, the RO noted that the veteran 
indicated that he served in a react squad and participated in 
combat, but that there was no indication in the records that 
the veteran served in combat or was attached to a combat 
unit.  The RO specifically asked for confirmation regarding 
the helicopter crash that killed LD in March 1970, and 
whether the veteran was actually present at the time of the 
crash.  It was noted that the veteran indicated that the 
crash occurred at Hill 55.

(18)  Correspondence from the MMSB, dated in June and October 
1996, and supporting documents.  The MMSB provided the best 
available copies of the monthly personnel rosters for the H&S 
Co., 1st Radio Battalion for the period from February to 
April 1970.  It was noted that certain pages were missing for 
the months of February and April.  The MMSB stated that it 
had no means by which they could verify the platoon or 
section that a Marine was assigned or his exact location on 
any particular day.  The MMSB maintained that it had no means 
by which to verify where an individual was located on any 
specific day.  However, the records did show that the veteran 
and LD were both attached to the First Radio Battalion.  
Nevertheless, it was impossible for the MMSB to determine who 
the veteran knew or what he personally witnessed.  
Furthermore, copy of the command chronology confirmed that 
the 1st Radio Battalion was relocated from Hill 55 to Camp 
Perdue on March 6, 1970; 6th Platoon activated Detachment 
Alfa on Hill 364 on March 9, 1970; and a resupply helicopter 
with Sgt LD of First Radio Battalion on board crashed and 
burned 100 meters from the 6th Platoon position on March 10, 
1970 (Sgt LD and 3 member of HQCo, 1st Marines were killed in 
the crash).  It was noted that it was very possible that the 
veteran could have been at Hill 364 rather than Hill 55.  
Additionally, the MMSB noted that many records, such as daily 
logs, were temporary in nature, and were routinely disposed 
of in accordance with regulations.  The MMSB stated that type 
of information the veteran was attempting to verify might 
have been in those records.  The supporting documents confirm 
that the veteran and LD were assigned to the H&S Co., 1st 
Radio Battalion in February and March 1970.  With respect to 
the veteran's claim that he was attached to a reactionary 
squad and participated in combat, the MMSB reported that 
these assertion could not be verified through combat records.  
It was emphasized that these were the inherent duties of a 
combat unit.

(19)  Report of the July 1997 VA PTSD examination.  At that 
time, the VA examiner noted that neither the veteran's C-file 
nor his chart were available for review, and the veteran did 
not bring his own records.  The veteran reviewed his claimed 
in-service stressors, including his assertion that he saw 
LD's helicopter crash.  Following mental status examination, 
the examiner's impression was of a mixed personality 
disorder.

(20)  An August 1997 addendum from the examiner who conducted 
the July 1997 VA PTSD examination.  The examiner noted that 
he had received the veteran's C-file, and that he had the 
opportunity to review the C-file, the DD Form 214, and all of 
the other records.  Based upon this review, the examiner 
stated that he was still of the opinion that he did not see 
enough material to make a diagnosis of PTSD.  He noted that 
such a diagnosis had already been made by two doctors, but 
noted that these doctors did not specify what the stressors 
were and the VA examiner stated that he really did not see 
it.  The examiner acknowledged that the veteran served in 
Vietnam, and that people got hurt over there, but he did not 
see that the veteran was in enough stress that he would be 
likely to have PTSD.  The examiner emphasized that he just 
did not see enough to make such a diagnosis.  Therefore, he 
decided to stay with his diagnosis of mixed personality 
disorder, most likely of borderline type and passive 
aggressive personality.

(21)  The June 1997 lay statement from WY.  WY stated that he 
knew the veteran when they were both stationed at Camp 
Lejeune from 1970 to 1971.  He opined that the veteran was an 
extremely and "very, very high" candidate for PTSD.  WY 
stated that he knew this because he was 100 percent service-
connected for PTSD himself.  He also emphasized that the two 
of them were Vietnam war veterans, and that the veteran 
should be service-connected for PTSD.

(22)  A September 1997 statement from the veteran contesting 
the adequacy of the June 1997 VA examination.

(23)  Report of a February 1998 VA PTSD examination.  It was 
noted that this was a board examinations of two 
psychiatrists.  This report reviewed the veteran's service 
and post-service records.  Among other things, it was noted 
that the veteran spent one tour of duty in Vietnam, where he 
had various duties including supply, "so called perimeter 
watch," and mine sweeping.  It was also noted that the 
records did not show that the veteran had been wounded, or 
that he had received the Purple Heart.  However, it was noted 
that he had received numerous other Vietnam decorations.  The 
examiners also reviewed the post-service medical records and 
noted additional information provided by the veteran.  Among 
other things, the examiners noted that the veteran was 
hospitalized in San Antonio, Texas, in 1989 with the 
diagnosis drug abuse and alcohol.  The diagnostic conclusions 
of the examiners included mild mixed personality disorders, 
mostly characterized with aggressive temperament; chronic 
long term alcohol abuse allegedly recovered; and diagnosis of 
depression, currently not seen.  The examiners emphasized 
that they had declined to give the veteran a diagnosis of 
PTSD.

(24)  Records from the Social Security Administration.  These 
records primarily deal with a disability resulting from head 
trauma that the veteran sustained in June 1990, including the 
fact that he underwent a neuropsychology evaluation in August 
1990.  Medical records pertaining to the veteran's mental 
condition include some of those already on file.  In December 
1982, the veteran's claim was denied.  At that time it was 
noted that the veteran had a long history of psychoneurosis 
with depression and agitation in the past.

(25)  The transcript of the veteran's videoconference hearing 
before the undersigned Board Member.  At this hearing, the 
veteran testified that he was receiving Social Security 
disability benefits for PTSD, chronic and delayed, severe.  
He also testified that the VA examinations provided to him 
had been inadequate.  For example, he asserted that he had 
never been hospitalized for drug and alcohol abuse.  Further, 
he asserted that he did not live in the State of Texas in 
1989, but in the State of Indiana.  The veteran also 
testified that the VA examiners did not give him adequate 
opportunity to express himself.  It was contended that the 
PTSD diagnosis of Dr. Durkin should be accepted as correct 
since he was the veteran's treating physician for 
approximately 2 years.  The veteran testified about his 
claimed in-service stressors, including the helicopter crash 
that killed LD and the wounds he reportedly received from 
incoming in 1969.  He also testified that he has 
documentation to the effect that he received the Republic of 
Vietnam Cross of Gallantry.  This was apparently in support 
of his contention that he served in combat while in Vietnam.  
The veteran also expressed his willingness to undergo another 
VA examination, but insisted that such an examination be 
conducted by different examiners than those who had examined 
him in the past.

Legal Criteria: New and Material Evidence.  Despite the 
finality of a prior decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit struck down the legal test which found that 
in order for newly submitted evidence to be considered 
material, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge v. West, 
115 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit found 
that this test imposed a greater burden than what was contem-
plated by the law and regulations on the issue of "new and 
material evidence."  The provisions of 38 C.F.R. § 3.156(a), 
provide that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim is well-
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

A "clear diagnosis" of PTSD is, at a minimum, an 
unequivocal one.  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Whether a 
veteran engaged in combat with the enemy must be determined 
through recognized military citations or other service 
department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
at 98.  

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West, 7 Vet. App.  at 76.  As stated above, the Board has 
concluded that the evidence on file does not support the 
veteran's account of having served in combat while stationed 
in Vietnam.  Consequently, he is not entitled to the relaxed 
evidentiary requirements promulgated by 38 U.S.C.A. 
§ 1154(b).

Analysis: PTSD.  In an April 1985 decision, the Board denied 
service connection for a psychiatric disorder, to include 
PTSD, as the preponderance of the medical evidence, 
particularly the January 1985 opinion, showed that the 
veteran was not entitled to a diagnosis of PTSD; he did not 
have a "clear" diagnosis of PTSD.  The claim was also 
denied on the ground that there was no evidence of a 
confirmed in-service stressor.

The evidence submitted to reopen the veteran's claim includes 
evidence of a confirmed in-service stressor.  Specifically, 
the helicopter crash that killed LD.  Granted, the evidence 
does not confirm that the veteran actually witnessed the 
helicopter crash, or that he and LD were actually friends.  
However, as the correspondence from MMSB makes clear, there 
is no way to confirm or deny where the veteran was on a 
particular day, or what his relationship was to any given 
individual.  Given the fact that both the veteran and LD were 
attached to the First Radio Battalion, presuming the 
credibility of the veteran's statements, and taking into 
consideration the reasonable doubt doctrine (38 C.F.R. 
§ 3.102), the Board finds that this reported stressor has 
been confirmed at least for the purpose of determining 
whether new and material evidence has been presented.

The Board notes that the evidence submitted to reopen the 
veteran's claim does not contain a "clear" diagnosis of 
PTSD related exclusively to the confirmed stressor of the 
helicopter crash.  However, some of the medical evidence, 
including the August 1995 consultation sheet from the 
psychiatric outpatient clinic (No. 14 of the new evidence 
listed above) does relate the diagnosis of PTSD, at least in 
part, to the veteran having witnessed his friends being 
killed.  As the confirmed stressor concerned the veteran 
having witnessed his friend LD being killed, the Board finds 
- taking into account the reasonable doubt doctrine 
(38 C.F.R. § 3.102) - that the veteran has presented medical 
evidence of a current diagnosis of PTSD which is related, at 
least in part, to a confirmed stressor.  

Neither the confirmed stressor, nor a medical diagnosis of 
PTSD which was related, at least in part, to a confirmed 
stressor were before the Board at the time of the April 1985 
decision.  In fact, as stated above, it was the lack of such 
evidence that was the basis for the prior denial.  
Accordingly, the Board finds that the evidence presented by 
the veteran bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In short, new and material evidence sufficient to reopen the 
veteran's claim of service-connection for PTSD has been 
presented.  38 C.F.R. § 3.156(a).

Pursuant to the Court's guidance in Elkins, the Board must 
now determine whether the veteran's claim of service 
connection for PTSD is well-grounded.  As mentioned above, 
there is evidence on file of a confirmed in-service stressor, 
a current medical diagnosis of PTSD, and a medical opinion 
that relates that diagnosis of PTSD, at least in part, to the 
confirmed in-service stressor.  Thus, the Board, again 
presuming the credibility of the veteran's statements, finds 
that the veteran has presented a well-grounded claim of 
service connection for PTSD.  Caluza at 506.  

Although the veteran's claim is well-grounded, as stated 
above, the medical evidence on file does not relate the 
veteran's diagnosis of PTSD exclusively to the confirmed 
stressor of the helicopter crash.  Furthermore, the VA 
examinations accorded to the veteran found that he was not 
entitled to a diagnosis of PTSD.  However, the veteran has 
contended that all of these examinations were inadequate.  
For example, the February 1998 VA examination noted that the 
veteran was hospitalized in 1989 for drug and alcohol abuse.  
At his November 1998 videoconference hearing the veteran 
contended that he was never hospitalized for drug and alcohol 
abuse.  Furthermore, the Board could find no record of any 
such hospitalization in its review of the claims folder.  
Consequently, the Board is of the opinion that additional 
development is necessary for a fair and full adjudication of 
the veteran's claim of service connection for PTSD.


ORDER

Entitlement to service connection for a back disorder is 
denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.


REMAND

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
problems.  After securing the necessary 
release, the RO should obtain those 
records that are not already on file.

2.  The veteran should be afforded a VA 
examination by an appropriately qualified 
individual to determine the nature and 
severity of the veteran's psychiatric 
disorder.  In accord with the veteran's 
request at the November 1998 
videoconference hearing, the veteran 
should be examined by an examiner who has 
not previously examined him for 
disability evaluation purposes, if 
possible.  The claims folder should be 
made available to the examiner for review 
before the examination.  The RO must 
specify for the examiner the stressor 
that has been established by the record, 
i.e., the fact that a resupply helicopter 
crashed and burned 100 meters from the 
6th Platoon position in March 1970 
resulting in the death of Sgt. LD, and 
that both Sgt. LD and the veteran were 
attached to the same battalion.  The RO 
must also inform the examiner that only 
this event may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examiner should elicit additional 
details concerning this stressor from the 
veteran.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the confirmed 
inservice stressor.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed essential in addition 
to that requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

